Filed 2/18/21 P. v. Cox CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D075838

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD277226)

 STANLEY EARL COX,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Michael S. Groch, Judge. Affirmed in part; reversed in part and remanded
with directions.
         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson, Kristine A. Gutierrez, and Felicity Senoski, Deputy Attorneys
General, for Plaintiff and Respondent.
         A jury convicted Stanley Earl Cox of three counts of unlawfully selling
or furnishing a controlled substance, i.e., cocaine base. (Health & Saf. Code,
§ 11352, subd. (a).) In bifurcated proceedings, the trial court found that Cox
had suffered a strike prior (Pen. Code, § 667, subd. (d)), more than two
probation denial priors (id., § 1203, subd. (e)(4)), and six prison priors (former
Pen. Code, § 667.5, subd. (b)). At sentencing, the court dismissed five of Cox’s
six prison priors. It also dismissed the strike prior in part, as it applied to
the second and third counts of selling or furnishing a controlled substance. It
imposed an aggregate sentence of seven years in prison, including a one-year
enhancement for the one remaining prison prior.
      Cox appeals. He contends (1) the trial court erred by excluding
evidence that the investigating detectives had a motive to lie about Cox’s
guilt (and this error violated his constitutional rights); (2) his one-year prison
prior enhancement must be stricken based on a newly enacted statute,
Senate Bill No. 136 (Stats. 2019, ch. 590, § 1); and (3) the court erred by
imposing various fines and fees without considering Cox’s ability to pay them.
Cox additionally requests that we review the trial court’s in camera
assessment of peace officer personnel records for error. (See Pitchess v.
Superior Court (1974) 11 Cal.3d 531 (Pitchess).)
      We conclude Cox has not shown any evidentiary or constitutional error
and the trial court did not err in its assessment of the personnel records. But
we agree Senate Bill No. 136 applies. We therefore vacate Cox’s sentence and
remand for resentencing. On remand, Cox may also raise an objection based
on his alleged inability to pay. We need not consider the merits of that
contention here.
                                     FACTS
      For purposes of this section, we state the evidence in the light most
favorable to the judgment. (See People v. Osband (1996) 13 Cal.4th 622, 690;




                                        2
People v. Dawkins (2014) 230 Cal.App.4th 991, 994.) Additional facts will be
discussed where relevant in the following section.
      On May 23, 2018, several detectives, including Ron Newquist and
Joseph Harper, gathered together to execute an undercover operation
targeting Cox. Newquist believed that Cox was involved in selling illegal
drugs. He also believed that Cox might have information that could assist
the police in their investigation into another individual. Newquist asked
Harper to go undercover and attempt to buy illegal drugs from Cox.
      Harper went to the area of 13th Street and Market Street in San Diego.
Cox was there, near several other people. Harper walked past Cox and went
into a convenience store. He bought some potato chips to use as a prop and
approached a woman nearby. He spoke to her about buying cigarettes and,
eventually, drugs. Cox overheard Harper and told him “he could help
[Harper] out.” Harper purchased a pack of cigarettes from Cox and continued
to talk to the woman about wanting to buy some drugs.
      After a little while, Harper approached Cox and asked him if
“ ‘anything [was] going on,’ ” which is a common way of asking about drugs.
Cox asked Harper what he was looking for and suggested “crystal,” i.e.,
methamphetamines. Harper responded that he wanted “ ‘white’ ” or
“ ‘hard,’ ” which is slang for cocaine base. After questioning Harper, Cox told
him he could sell Harper “ ‘rock’ ” cocaine for $30. They walked a short
distance, and Cox pulled a clear plastic bag from his waistband. It appeared
to contain several small chunks of rock cocaine. Harper gave Cox $30, and
Cox handed him a small piece of rock cocaine. Cox told Harper his cocaine
was “good stuff,” “high quality,” and Harper “could come back and see him.”
Harper walked away, and after several blocks he was picked up by another
police officer. At police headquarters, Harper weighed the rock cocaine. It


                                       3
weighed four-tenths of a gram. The police officers did not arrest Cox at that
time because “[i]t was an ongoing investigation, and it was not our plan to

arrest him that day.”1
      The next day, Newquist saw Cox in the same area. He called Harper
and other detectives back to the area to conduct another undercover
operation. They wanted to try to “purchase or to attempt to purchase cocaine
base” from Cox again. Harper went up to Cox and started a conversation. He
told Cox he liked the cocaine base he had purchased the day before and
wanted more. Harper said he wanted “a really fat rock” from Cox. Cox
responded, “ ‘Sure, no problem,’ ” and again they walked a short distance
away. Cox pulled a clear plastic bag from his waistband, selected a piece of
rock cocaine, took $30 from Harper, and gave Harper the cocaine. Cox told
Harper “he was there all the time” and Harper could come back as long as he
“was cool” and “wasn’t the police.” Harper said he would definitely be back.
He left the area and was picked up again several blocks away. This piece of
rock cocaine weighed four-tenths of a gram as well.
      Two weeks later, the detectives assembled to try to purchase cocaine
from Cox a third time. Cox was in the same area as before. When Harper
approached him, Cox said he did not have his drugs with him. They walked
to a nearby building. Cox called up to someone but did not receive any
response. Cox tried to get some cocaine but eventually told Harper to come
back in an hour. An hour later, Harper came back and spoke to Cox. Cox
said he did not have any cocaine but he could get some. Harper gave Cox
$30, and Cox told another man to give Harper some cocaine. The man



1     Newquist explained at trial that police may wait to arrest a suspect to
“build[] out a bigger case if it’s part of a bigger project” or to “identify[]
coconspirators,” among other reasons.
                                       4
complied, and Harper walked away with the cocaine. Harper wore a
recording device, but it malfunctioned and did not record anything.
      A week after the third undercover buy, Newquist and Harper went to
the area of 13th Street and Market Street to arrest Cox. When they saw Cox,
they called for a uniformed patrol officer to help. After completing the arrest,
they searched Cox’s person and his car. Cox was carrying $488 in cash. In
his car, officers found $4,945 in cash, three cell phones, and a pay-and-owe
ledger.
      At trial, Cox’s counsel cross-examined Newquist and Harper on the use
of confidential informants and the benefits that might accrue to someone
facing criminal charges if they cooperated with police. Newquist agreed that
criminal charges provide leverage that police can use to encourage
cooperation. Newquist also agreed that he wanted to use Cox as a
confidential informant. He explained, “I would have liked to have gained
information from him as part of a larger project.” Newquist agreed that the
undercover buys were a “calculated, orchestrated operation.” He “had to get
authorization from other people above [him] from both the federal side and
the state side, the District Attorney’s office, and put together an operation
plan.” After Cox’s arrest, Newquist and Harper told him that they were
conducting an investigation of another person and they wanted Cox’s help.
They told Cox they had set up the undercover buy operation to work with Cox
on a specific job.
      Newquist testified that obtaining Cox’s assistance was not the “sole
motivation” for his investigation; he was also motivated by Cox’s own illegal
activities. Harper had the same motivations.




                                       5
                                 DISCUSSION
                                        I
                      Evidence of Cox’s Police Interview
      Cox argues the court erred as a matter of state law, and violated his
constitutional rights, by excluding certain evidence relating to a post-arrest
interview Harper and Newquist conducted with Cox. At trial, Cox’s primary
defense was that Newquist and Harper had fabricated the evidence against
him in order to pressure him to cooperate in their investigation of another
person. The court addressed a series of disputes over what evidence Cox
could present in support of that defense. As relevant here, Cox attempted to
introduce excerpts from a video recording of Cox’s post-arrest police
interview, in which Newquist and Harper told Cox they were interested in

obtaining his cooperation in another investigation.2 They told Cox the
undercover buy operation was set up to help secure that cooperation.
      The trial court excluded evidence of the video recording itself, but it
allowed Cox to question the detectives regarding their motives. It explained,
“Well, the relevant questions of the witness live on the stand would be,
Detective, you were really there investigating somebody else that’s your
target, not my client, correct? And my client, you arrested him because you
thought maybe you could get information from him that would help you in
your target, correct? [¶] Those sorts of questions hav[e] nothing to do with
the interview of your client. [¶] So unless the detective says something
that’s inconsistent with what he said on the recorded tape, what he said on
the tape is irrelevant hearsay.” It continued, “We don’t go to the statement
unless it’s a prior inconsistent statement. It’s not—state of mind alone is not


2     This court has received and reviewed the video recording and a
transcript of the post-arrest police interview at issue in this appeal.

                                       6
going to survive [an Evidence Code section] 352 analysis.” The court
explained that, absent an inconsistent statement, the videotaped record had
minimal probative value, was cumulative, and could potentially open up an
inquiry into a variety of extraneous issues.
      Later, the court allowed Cox to ask the detectives about statements
they made to Cox, but it continued to exclude the videotaped record itself. It
stated, “You may inquire of the witness’s state of mind and their motives, all
the relevant areas that you have articulated [as] necessary to your client’s
defense. You can ask the witness, ‘Were you targeting my client because you
were actually targeting some other person and you wanted to use my client to
get leverage?’ Isn’t this why you contacted him? This wasn’t a random
contact. You had a purpose, a plan. All of the things that you want to
establish, all fair game at that level of generality. [¶] You can ask, ‘In fact,
didn’t you tell my client that you weren’t really there to see him you were
there to target someone else?’ Fine. [¶] But getting into playing the prior
statement requires a further foundation in terms of the [Evidence Code
section] 352 analysis. Unless you’re impeaching the witness, that statement
is not going to be able to be introduced and used and consume the trial time
and start to create other issues.” The court later sustained hearsay
objections to certain questions about what Newquist and Harper told Cox
during the interview. The evidence that was admitted and heard by the jury
has been described above.
      Cox contends the trial court erred by excluding evidence of Cox’s
videotaped interview with Newquist and Harper, which Cox argues was
relevant to their credibility. “The court in its discretion may exclude evidence
if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create


                                        7
substantial danger of undue prejudice, of confusing the issues, or of
misleading the jury.” (Evid. Code, § 352.) “ ‘ “[T]he latitude section 352
allows for exclusion of impeachment evidence in individual cases is broad.
The statute empowers courts to prevent criminal trials from degenerating
into nitpicking wars of attrition over collateral credibility issues.” ’ ” (People
v. Harris (2008) 43 Cal.4th 1269, 1291 (Harris).) “A trial court’s discretionary
ruling under this statute ‘ “must not be disturbed on appeal except on a
showing that the court exercised its discretion in an arbitrary, capricious or
patently absurd manner that resulted in a manifest miscarriage of justice.” ’ ”
(People v. Williams (2008) 43 Cal.4th 584, 634-635.)
      Cox has not shown the trial court abused its discretion under Evidence
Code section 352. The trial court could reasonably find that the videotaped
evidence was cumulative of the detectives’ live testimony at trial. The
detectives testified that they set up the undercover operation in part because
they wanted to work with Cox on another investigation, and they confirmed
that they told Cox about this motivation during his interview. The trial court
could also reasonably find that the admission of the videotape had the
potential to introduce collateral issues regarding the circumstances and
content of Cox’s police interview.
      Cox argues, “The evidence of the interview was not collateral, nor
cumulative in any way, such that it would necessitate an undue consumption
of time.” This conclusory assertion is insufficient to show the court erred.
Cox also argues, “The video interview gave an entirely different motivation
for the detectives behind their actions. The motive for the approaches to this
homeless person by Detective Harper was to recruit him. The testimony was
clear that a state prison sentence provided leverage to make this recruitment
a reality.” The record does not support Cox’s claim that the videotape showed


                                         8
“an entirely different motivation” for the detectives’ actions. Their testimony
at trial confirmed that their motivation was, in part, to recruit Cox and enlist
his help in another investigation. They admitted they set up the undercover
operation for this purpose. Their testimony was consistent with the
videotaped interview. Cox has not shown the trial court abused its discretion
under Evidence Code section 352 by excluding it.
      For similar reasons, Cox has not shown any constitutional violation.
Our Supreme Court has “ ‘repeatedly held that “not every restriction on a
defendant’s desired method of cross-examination is a constitutional violation.
Within the confines of the confrontation clause, the trial court retains wide
latitude in restricting cross-examination that is repetitive, prejudicial,
confusing of the issues, or of marginal relevance.” ’ ” (Harris, supra,
43 Cal.4th at p. 1292; accord, Delaware v. Van Arsdall (1986) 475 U.S. 673,
679.) “While the Constitution . . . prohibits the exclusion of defense evidence
under rules that serve no legitimate purpose or that are disproportionate to
the ends that they are asserted to promote, well-established rules of evidence
permit trial judges to exclude evidence if its probative value is outweighed by
certain other factors such as unfair prejudice, confusion of the issues, or
potential to mislead the jury.” (Holmes v. South Carolina (2006) 547 U.S.
319, 326.)While the complete exclusion of evidence supporting a defense may
violate the Constitution, Cox has not shown the excluded evidence here was
“so vital to the defense that due process principles required its admission.”
(People v. Cornwell (2005) 37 Cal.4th 50, 82; see People v. Babbitt (1988)
45 Cal.3d 660, 684.) Cox was granted wide latitude to cross-examine the
detectives regarding their motivations, including whether the undercover
operation was set up to secure Cox’s cooperation. As our Supreme Court
explained, in an analogous context, the excluded evidence “would have


                                        9
introduced a variety of collateral credibility issues, and would not ‘have
produced “a significantly different impression of [the witness’s] credibility.” ’ ”
(Harris, supra, 43 Cal.4th at p. 1292.) The trial court did not violate Cox’s
constitutional rights by excluding evidence of his videotaped interview with
police.
                                        II
                               Senate Bill No. 136
        At the time of Cox’s sentencing, Penal Code section 667.5,
subdivision (b) provided for a one-year enhancement for each prior separate
prison term, unless the defendant remained free from both prison custody
and the commission of a new felony for a five-year period after discharge.
(Former Pen. Code, § 667.5, subd. (b); People v. Buycks (2018) 5 Cal.5th 857,
889 (Buycks).) During this appeal, the Legislature enacted Senate Bill
No. 136, which amended the statute so that “a one-year prior prison term
enhancement will only apply if a defendant served a prior prison term for a
sexually violent offense as defined in Welfare and Institutions Code
section 6600, subdivision (b).” (People v. Lopez (2019) 42 Cal.App.5th 337,
340-341; see Pen. Code, § 667.5, subd. (b), as amended by Stats. 2019, ch. 590,
§ 1.)
        Because the judgment against Cox is not yet final, the amended statute
applies here. (People v. Gastelum (2020) 45 Cal.App.5th 757, 772 (Gastelum)
[collecting cases].) And, because none of Cox’s prior prison terms were for
sexually violent offenses, the one-year prior prison term enhancement can no
longer be imposed on him.
        As a general rule, when an error affects part of a sentence, we must
remand for a full resentencing on all counts and allegations. (Buycks, supra,
5 Cal.5th at p. 893.) We have identified no applicable exception to this


                                        10
general rule. (Cf. Gastelum, supra, 45 Cal.App.5th at p. 773.) We therefore
vacate Cox’s sentence and remand for a full resentencing.
                                        III
                          Ability to Pay Fines and Fees
      Cox contends the trial court erred by imposing a $5,000 restitution fine
(Pen. Code, § 1202.4, subd. (b)), a $615 drug program fee (Health & Saf. Code,
§ 11372.7), a $205 lab analysis fee (id., § 11372.5), a $90 court operations
assessment (Pen. Code, § 1465.8), a $154 criminal justice administration fee
(Gov. Code, § 29550 et seq.), and a $120 court facilities assessment (id.,
§ 70373) without first considering his ability to pay them. The court also
imposed and stayed a $5,000 parole revocation fine. (Pen. Code, § 1202.45.)
      Cox relies on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),
which invoked due process principles to require an ability to pay hearing
before a trial court may impose certain mandatory fees. (Id. at p. 1164.) It
also held that “although Penal Code section 1202.4 bars consideration of a
defendant’s ability to pay unless the judge is considering increasing the fee
over the statutory minimum, the execution of any restitution fine imposed
under this statute must be stayed unless and until the trial court holds an
ability to pay hearing and concludes that the defendant has the present
ability to pay the restitution fine.” (Ibid.)
      Courts have criticized Dueñas for its reliance on due process principles,
in whole or in part. (See, e.g., People v. Hicks (2019) 40 Cal.App.5th 320, 326,
review granted Nov. 26, 2019, S258946; People v. Kopp (2019) 38 Cal.App.5th
47, 94, 96 (Kopp), review granted Nov. 13, 2019, S257844.) In Kopp, our
Supreme Court has articulated the following issues for review: “(1) Must a
court consider a defendant’s ability to pay before imposing or executing fines,




                                        11
fees, and assessments? (2) If so, which party bears the burden of proof
regarding the defendant’s inability to pay?”
      Given the procedural posture of this case—where the matter must be
remanded to the trial court for resentencing—and the fact that our Supreme
Court will resolve the split in authority as to whether Dueñas was correctly

decided, we conclude Cox may request an ability to pay hearing on remand.3
      We express no opinion on the merits of Cox’s objection to the restitution
fine and fees, other than to note that Cox “bears the burden of proving an
inability to pay” (Kopp, supra, 38 Cal.App.5th at p. 96, review granted;
accord, People v. Santos (2019) 38 Cal.App.5th 923, 934; People v. Castellano
(2019) 33 Cal.App.5th 485, 490), and “the trial court should not limit itself to
considering only whether [Cox has] the ability to pay at the time of the
sentencing hearing.” (Kopp, at p. 96; see People v. Staley (1992)
10 Cal.App.4th 782, 783 [“ ‘[A]bility to pay’ . . . does not require existing
employment or cash on hand. Rather, a determination of ability to pay may
be made based on the person’s ability to earn where the person has no
physical, mental or emotional impediment which precludes the person from
finding and maintaining employment once his or her sentence is completed.”];
People v. Jones (2019) 36 Cal.App.5th 1028, 1035 [future prison wages
support ability to pay determination]; People v. Johnson (2019)
35 Cal.App.5th 134, 139-140 [same].)



3      Cox did not object to the restitution fine and fees in the trial court, even
though Dueñas had been decided several months prior to his sentencing
hearing. The Attorney General therefore argues that Cox has forfeited his
claim of error. Because this case is being remanded for the reasons stated,
we decline to hold that Cox’s claim is forfeited. (See People v. Williams (1998)
17 Cal.4th 148, 161, fn. 6 [reviewing courts have discretion to excuse
forfeiture].)
                                        12
                                        IV
                        Peace Officer Personnel Records
      Prior to trial, Cox moved for the discovery of information in the
personnel records of Newquist and Harper, including allegations relating to
false statements and fabricating evidence. (See Pitchess, supra, 11 Cal.3d
531.) The trial court conducted an in camera hearing to review their
personnel records and found no discoverable information to disclose to Cox.
      Cox requests that we review the in camera proceedings to determine
whether any information was incorrectly withheld from the personnel
records. The Attorney General does not oppose the request.
      “When a trial court concludes a defendant’s Pitchess motion shows good
cause for discovery of relevant evidence contained in a law enforcement
officer’s personnel files, the custodian of the records is obligated to bring to
the trial court all ‘potentially relevant’ documents to permit the trial court to
examine them for itself.” (People v. Mooc (2001) 26 Cal.4th 1216, 1228-1229
(Mooc).) “Documents clearly irrelevant to a defendant’s Pitchess request need
not be presented to the trial court for in camera review. But if the custodian
has any doubt whether a particular document is relevant, he or she should
present it to the trial court.” (Id. at p. 1229.) “The custodian should be
prepared to state in chambers and for the record what other documents (or
category of documents) not presented to the court were included in the
complete personnel record, and why those were deemed irrelevant or
otherwise nonresponsive to the defendant’s Pitchess motion. A court reporter
should be present to document the custodian’s statements, as well as any
questions the trial court may wish to ask the custodian regarding the
completeness of the record.” (Ibid.)




                                        13
      “The trial court should then make a record of what documents it
examined before ruling on the Pitchess motion. Such a record will permit
future appellate review. If the documents produced by the custodian are not
voluminous, the court can photocopy them and place them in a confidential
file. Alternatively, the court can prepare a list of the documents it
considered, or simply state for the record what documents it examined.
Without some record of the documents examined by the trial court, a party’s
ability to obtain appellate review of the trial court’s decision, whether to
disclose or not to disclose, would be nonexistent.” (Mooc, supra, 26 Cal.4th at
p. 1229.)
      “A trial court’s decision on the discoverability of material in police
personnel files is reviewable under an abuse of discretion standard.” (People
v. Jackson (1996) 13 Cal.4th 1164, 1220.) “Trial courts are granted wide
discretion when ruling on motions to discover police officer personnel
records.” (People v. Samayoa (1997) 15 Cal.4th 795, 827.)
      We have reviewed the sealed record of the trial court’s in camera
hearing and the personnel records produced at the hearing. Based on that
review, we conclude the trial court conducted the proper inquiry into the
discoverability of information in the detectives’ personnel records, made an
adequate record for our review, and did not abuse its discretion by finding
there was no discoverable information.
                                 DISPOSITION
      Cox’s sentence is vacated and the matter is remanded for resentencing.
On remand, Cox may raise an objection to the fines and fees imposed by the




                                       14
court based on his ability to pay. In all other respects, the judgment is
affirmed.



                                                                GUERRERO, J.

WE CONCUR:




HALLER, Acting P. J.




AARON, J.




                                       15